Title: Pennsylvania Assembly Committee: Report on the Governor’s Message, 11 September 1753
From: Pennsylvania Assembly Committee
To: 


On September 7 Governor Hamilton returned to the Assembly the Bill for Striking Twenty Thousand Pounds, with a long message rebutting the arguments the House had raised in its reply of September 5 (see above, p. 29). In particular, he pointed out that in 1746 the Assembly had not objected in principle to the instruction requiring a suspending clause in bills for issuing paper currency, but had persuaded Governor Thomas to approve a currency measure simply as a wartime emergency. Hamilton still insisted on the suspending clause in the pending bill. Upon hearing his message read, the House voted unanimously not to add the clause and appointed a committee to prepare a report on the message, consisting of Evan Morgan, Joshua Morris, Franklin, Hugh Roberts, Mahlon Kirkbride, Richard Walker, George Ashbridge, James Wright, John Wright, David McConnaughy, John Armstrong, Moses Starr, and James Burnside. They presented it on September 11, the last day of the session; it was unanimously approved and recommended to the consideration of the next Assembly.
 
[September 11, 1753]
As the Governor has been pleased to return the Bill for striking Twenty Thousand Pounds, to be made current, and emitted on Loan, and for re-emitting and continuing the Currency of the Bills of Credit of this Province, in a Manner which denies any further Access to him on that Head, except on the Alternative of accepting the additional Clause proposed to be added to that Bill; and as that Clause, upon the Vote of the House, has been unanimously rejected, we have now no other Method to secure ourselves from future Insinuations of being unfaithful to the high Trust reposed in us by our Constituents, but by leaving our Sentiments of the Governor’s Amendment, and Message, on our Minutes, in the clearest Manner we are able.
In Obedience therefore to the Orders of the House, we have considered the Governor’s Message of the seventh Instant, sent down with the Bill, and have likewise re-considered the Votes of this House, to which the Governor is pleased to refer, as a Proof that the Governor and Assembly in the Year 1746 thought the Lords Justices additional Instruction, upon which the said Clause is founded, was neither illegal or temporary, or destructive of the Liberties granted to the People of this Province.
The Governor is pleased to say, it appears to him the then Assembly have clearly admitted the Validity of that Instruction, in ordinary Cases, and that they only hoped the Governor on reconsidering the Royal Instruction, might think himself at Liberty to give his Assent to a Bill for a further Sum of Money in Bills of Credit, when any extraordinary Emergency required it. And yet, notwithstanding the Governor’s private Sentiments, it appears clear to us, that both the then Governor, and the House too, agreed in the essential Point, that the additional Instruction of the Lords Justices was not binding upon either of them; for it is beyond all Contradiction, that altho’ Governor Thomas had sent down that Instruction to a former Assembly, and had again mentioned it at that Time, yet he gave his Assent to the Bill for granting Five Thousand Pounds for the King’s Use, and the Money was raised, as we apprehend, in direct Opposition to the Instruction, which expresly enjoins the Governor, “and he is thereby required, upon Pain of his Majesty’s highest Displeasure, not to give his Assent to, or pass any Act whereby Bills of Credit may be issued in Lieu of Money, without a Clause be inserted in such Act, declaring that the same shall not take Effect until the said Act shall be approved by his Majesty, his Heirs or Successors;” without the least Distinction between ordinary and extraordinary Cases; and if the Assembly made use of those Distinctions to induce the Governor to think himself at Liberty to pass that Bill, and in Effect did convince him that the Instruction was not to be submitted to upon its own Terms, we must own he had a greater Regard to the Sentiments of that Assembly, than we have any Reason to believe our Governor has to the repeated Requests of this House. And we have no Reason to doubt, if we could prevail upon our Governor to give his Assent to our Paper-money Bill, this House would as readily assure him, they hoped he might think himself at Liberty to pass that Bill, and all other Bills presented to him by the Representatives of the Freemen of this Province, not only upon extraordinary Emergencies, but in all ordinary Cases too, without the least Apprehensions of his Majesty’s Displeasure, so far as those Laws were consistent with the Royal Charter.
The Governor proceeds, “That there has not been an Instance of passing any Law in this Province under the Restrictions contained in the Amendment, may be very true; but he cannot think any Thing further can be inferred from thence, than that no such Instruction was ever sent to the Governors of this Province before the Year 1740, otherwise it is reasonable to conclude they would have paid the same dutiful Obedience to it, as was done by your late Governor.” Your Committee are at some Loss upon this Paragraph, whether they ought to produce other and older Instructions than the Year 1740, lest the Governor should think himself obliged to pay a strict Obedience to these also; but as they are already printed in your Votes, which must now soon appear, and the House probably will not order them to be erased, we shall only say, that there was an additional Instruction by the Lords Justices to Governor Keith, dated the 23d of July, 1723, without any Limitation of Time (and we do not think it necessary to search for any more of them) the Original of which we presume must be in the Governor’s Possession, commanding him, among other Matters, in these Words, “You are to take Care, that for the future you do not pass any private Act, without a Clause inserted therein, suspending the Execution of such Act, until his Majesty’s Royal Approbation shall be had thereof;” which notwithstanding the Governor neither does, and we hope never will think himself obliged to observe.

Having now taken it for granted the Instruction was allowed by the Governor and Assembly to be valid, without Limitation of Time in the Year 1746, the Governor is pleased to say, “Why then an Instruction allowed to be in Force in 1746, and still unrevoked, should be deemed to be of no Effect, tho’ the State of our Paper Currency has not suffered the least Alteration since that Time, is what he cannot comprehend.”
It is our Misfortune that the Governor has been pleased to keep our Bill, the only Bill of this Year, to this our last Session, without the least Intimation that he apprehended himself at all concerned or bound by an additional Instruction to Governor Thomas, in the Year 1740, and now so suddenly to foreclose us from any further Messages or Conferences on a Bill of so much Importance; otherwise we cannot doubt he must have been made sensible, that the State of our Paper-Currency (and our Trade too) has suffered a very considerable Alteration within the Period the Governor is pleased to mention.
That the States of all the Paper-Currencies in America at, and since, that Time, under a parliamentary Enquiry, have been since carefully examined by the House of Commons, appears by their Votes; and that the Sum current among us has likewise suffered an Alteration, and a Diminution, is consistent with our own Knowledge, who have now sunk One Thousand Pounds, besides the Fifteen Hundred Pounds sunk by former Assemblies, in Discharge of so much of the Five Thousand Pounds granted to the King’s Use by the very Act to which the Governor refers.
But the Governor, unhappily for us, “is sincerely of Opinion, that the Royal Instruction is of the same Force at present as it was in the Year 1746; and that he cannot bring himself to think that he can ever be freed from the Obligation of paying a strict Obedience to it, until the same shall be revoked, or that he may be otherwise discharged from it by his Majesty’s Authority.” Unfortunate Pennsylvania, under such Sentiments! If the King should judge all the Purposes of that Instruction answered, upon passing the Paper-money Act, laid before him by his Parliament in 1751, we must nevertheless for ever continue under the Burden of it, without Redress: And if we should suppose the Governor is restricted by the Proprietaries from giving his Assent to the Emission of any further Sum in Bills of Credit, as we have very little Reason to doubt, if then the Proprietaries should be pleased to withdraw that Restriction, and leave him at Liberty to pass all our Acts upon the Terms granted us by our Charters, what will this avail, if the Governor continues to think he can never be freed from the Obligation of paying a strict Obedience to this additional Instruction?
Under these Circumstances how must the Proprietaries, or Free-men of this Province, conduct themselves to the Satisfaction of the Governor, in order to be once more restored to the Rights granted to the Proprietaries and People of this Province by the Royal and Provincial Charters? That the Proprietaries may have some Influence over him, is not improbable; but how far the good People, or their Representatives, may expect to have any, on this, or any other Occasion, we fear is too evident.
The Governor is pleased to say, in Answer to our Message of the 5th Instant, upon the mischievous Tendency of the Bill brought into Parliament in 1749, “That he is still of the same Opinion with regard to that Bill, but thinks a moderate Share of Penetration is sufficient to distinguish between an Act to enforce all Orders and Instructions of the Crown of whatever Nature, and a Royal Instruction, founded on an Address of the Parliament, that only relates to one particular Point, in which his Majesty’s Prerogative may be supposed to be concerned, and besides is plainly calculated to do Justice between Man and Man; and we must certainly allow him to be Judge of the Necessity he is under of paying Obedience to the King’s Instruction, when a Disregard of it is threatened with his Majesty’s highest Displeasure.”
Upon which your Committee beg Leave to remark: They apprehend all Royal Orders and Instructions subject the Governors to whom they are directed, and their Successors too, as the Governor is pleased to inform us, to the Royal Displeasure, unless such Instructions are revoked by his Majesty’s Authority; and yet we cannot find that Governor Keith, to whom it was directed, or Governor Gordon, his Successor, or Governor Thomas, or our present Governor, have ever thought themselves under any Danger of incurring his Majesty’s Displeasure for a total Neglect, and direct Disobedience to the additional Instruction of the Lords Justices in 1723, the Original of which we make no Doubt, as well as of the Instruction of 1740, is in the Governor’s Possession; and the Substance of both we know to be printed with the Minutes of our House; “Why then an Instruction, allowed to be in Force in 1723, and still unrevoked, should be of no Effect,” and an additional Instruction of the Lords Justices in 1740, possibly revoked by the Conduct of the succeeding Sessions of the same Parliament, upon whose Address to his Majesty that Instruction was founded, should be so strictly binding, “is what we cannot apprehend.”
But the Governor is pleased to say, “We must certainly allow him to be Judge of the Necessity he is under of paying Obedience to the King’s Instruction, when a Disregard of it is threatened with his Majesty’s highest Displeasure.”
If then the Governor, when he takes it for granted that we must certainly leave him to judge for himself in this Case, is intended to mean, “That he cannot bring himself to think that he can ever be freed from the Obligation of paying a strict Obedience to all Royal Instructions, until the same shall be revoked, or that he may be otherwise discharged from them by his Majesty’s Authority;” why then has he so totally disregarded the Lords Justices additional Instruction of 1723?
Or if the Governor means, we must certainly leave him to judge of the Necessity of remembering or not remembering the Royal Instructions, as the one or the other may suit the Purposes of the Governor, to whom they are directed, or such of his Successors as may claim a Protection under them; How is this to be reconciled with the great Regard the Governor is pleased to declare he has to the Liberties and Privileges of the People?
Again, if he means Royal Instructions, if unknown to him, tho’ possessed of the Originals, are not binding, and cannot be attended with any Danger of his Majesty’s Displeasure, Why had he not been pleased to forget the Instruction of 1740, as well as the Instruction of 1723, since there appears no greater Danger, as far as we know, from a Disregard of the one than of the other?
But if the Liberty the Governor contends for can mean that we must allow him to judge for himself, how far he may or may not obey such Royal Instructions, at his own Risque (as his Majesty’s highest Displeasure is threatened against him particularly) and at his own Pleasure too, then we must own we are at a Loss to distinguish any great Difference between the mischievous Tendency of an Act to enforce all Orders and Instructions of the Crown whatever, and the Necessity the Governor is pleased to think we are under to allow him the Power of inforcing them whenever he shall think fit; with this Preference however, that we would far rather chuse to submit ourselves, and our Cause, to the King, and the Justice of a British Parliament, that to the meer Will of our Governor, whether to inforce or disregard them, however they may have answered their Ends, or otherwise abated of their Force. And in the present Case, we hope the Governor, on Reflection, will pay some Regard to the Judgment of the same Parliament, from which the Address to the Crown had been preferred to issue this additional Instruction, who, altho’ requested in their next Session, by the Board of Trade, to address the Crown again, that he would be pleased to repeat his Instructions to the Governors in his American Colonies, have not only never complied therewith, that we know of, but have since passed an Act for restraining the Issuing the Bills of Credit in those particular Colonies, where, after a full Enquiry, they found such Emissions injurious to the Trade of Great-Britain, or not calculated to do Justice between Man and Man, and have left us, as we presume, exonerated from the Burden of this additional Instruction, and in full Power over our Laws, upon the Terms of our Charters; and so long as we ask nothing farther than is warranted by these, we hope it neither will nor can interfere with the Royal Prerogatives.
It may be presumed the Representatives of this Province, when met in their Assemblies, have some valuable Privileges yet left, in framing their Laws, to do Justice between Man and Man, without the Aid of an additional Instruction; and we hope it cannot be expected that we should very easily part with those Rights, and depend on Royal Instructions, over which we are to allow the Governor the Power he is pleased to contend for; and we have no Reason to doubt, all Men of Understanding and Candour will prefer a regular Course of Laws, occasionally suited to the Times, and framed by the Representatives of the People annually chosen, and assented to by their Governor, to a Series of Instructions sent for that Purpose from so great a Distance.
For our own Part, we are fully satisfied and assured, that so long as we continue in our Duty and Loyalty to the best of Kings, who has been pleased to declare, “That nothing in this World can give him so much Pleasure as to see (his Subjects) a flourishing and happy People;” and neither claim nor desire other or greater Privileges than those we have a Right to, under the Grant of his Royal Predecessors, we can have nothing to fear from the King or a British Parliament: And as it is our Duty to defend these in the best Manner we are able, in the faithful Discharge of so high a Trust we shall have the Satisfaction of our own Minds, and, we hope, the Countenance of all good Men, notwithstanding the Governor’s Opinion, that the Charge made against this Province (among other Charter Provinces) by the Board of Trade, is not much to our Advantage.
Upon the Whole, your Committee beg Leave to add, they apprehend it must be not only a Loss of Time to the Representatives, but a great Expence to the Country, to prepare Bills for the Governor’s Assent, if he should be bound by private Instructions from our Proprietaries, and “should not be able to bring himself to think he could ever be freed from the Obligation of paying a strict Obedience to these Instructions until the same should be revoked.” That there are such Obligations or Instructions which may possibly have some Weight in the present Dispute, as well as the additional Instruction of 1740, your Committee have good Reason to believe: In Order therefore to do Justice to our Governor, as well as our Constituents, and to save all unnecessary Expence, and Loss of Time to both, we submit to the Consideration of the House, how far they may judge it necessary to recommend this Enquiry to the succeeding Assembly. Submitted to the Correction of the House, by



Evan Morgan,
James Wright,


Joshua Morris,
John Wright,


Benj. Franklin,
John Armstrong,


Hugh Roberts,
Moses Starr,


Mahlon Kirkbride, 
James Burnside.


George Ashbridge,




